PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bayerische Motoren Werke Aktiengesellschaft
Application No. 16/722,627
Filed: 20 Dec 2019
For: METHOD, APPARATUS, AND PROGRAM FOR DELIVERING A SCENT ALERT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “REQUEST FOR RECONSIDERATION OF PETITION” filed May 2, 2022, which is treated as a renewed petition to withdraw the holding of abandonment. 

The petition is dismissed.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This time period is not extendable.1

The application became abandoned October 27, 2021, for failure to timely file an inventor’s oath or declaration executed by each inventor as required by the Notice Requiring Inventor’s Oath or Declaration mailed August 2, 2021 not later than the date on which the issue fee was paid. Specifically, no inventor’s declaration was submitted by or on behalf of inventor Illiffe-Moon Etienne. On October 26, 2021, the issue fee was paid.

Petitioner states that the inventor’s name is Etienne Illiffe-Moon, and that the inventor’s first and last names were switched on the application data sheet (ADS) filed December 20, 2019, but that applicant attempted repeatedly to correct the inventor’s name by filing rule 1.48 requests with corrected ADSs. Petitioner asserts, in pertinent part, that “Applicant conducted all necessary and reasonable steps to provide a proper declaration and to amend the ADS prior to payment of the issue fee” and that the ADS was not entered as a result of “internal technical issues at the USPTO.”

A review of the record reveals the following:

1. On December 20, 2019, the application was filed. The application papers as filed included, inter alia, an ADS listing the first named inventor as Illiffe-Moon Etienne. 

2. On August 2, 2021, a Notice of Allowance and Fee(s) Due was mailed, accompanied by a Notice Requiring Inventor’s Oath or Declaration on behalf of inventors Illiffe-Moon Etienne, Brian Mok, and Annabelle Coffinet was also required. The Notice stated an oath or declaration in compliance with 37 CFR 1.63 or substitute statement in compliance with 37 CFR 1.64, executed by or on behalf of each inventor for which an inventor’s oath or declaration or substitute statement has not yet been submitted, must be filed not later than the date on which the issue fee is paid to avoid abandonment of this application.

3. On September 6, 2021, an inventor’s declaration signed by Etienne Illiffe-Moon, Brian Mok, and Anabelle Coffinet was filed.

4. On September 9, 2021, a Notice Requiring Inventor’s Oath or Declaration was mailed, noting an oath or declaration for inventor Illiffe-Moon Etienne was required not later than the date the issue fee was paid. The Notice indicated that the order of the inventor’s names was not correct.

5. On September 22, 2021, a Rule 1.48 request was filed with a corrected ADS.

6. On September 24, 2021, a Notice of Acceptance of Request Under 37 CFR 1.48(f) was mailed, accompanied by a corrected Filing Receipt reflecting the correction of the first inventor’s name.

7. On September 27, 2021, a Withdrawal of Previous Communication was mailed, accompanied by a Response to Request for Corrected Filing Receipt stating that the ADS submitted September 22, 2021 was not acceptable because it did not contain the entire section containing the desired changes as required by 37 CFR 1.76(c)(2). A corrected Filing Receipt indicating, inter alia, that the first named inventor’s name was Illiffe-Moon Etienne was also mailed.

8. On October 14, 2021, a corrected ADS was filed.

9.  On October 19, 2021, a Response to Request for Corrected Filing Receipt was mailed, stating that the ADS submitted September 22, 2021 was not acceptable because it did not contain the entire section containing the desired changes as required by 37 CFR 1.76(c)(2).

10. On October 26, 2021, the issue fee was paid. 

11. Also on October 26, 2021, a corrected ADS was filed.

12. On October 29, 2021, a Response to Request for Corrected Filing Receipt was mailed, stating that the ADS submitted October 26, 2021 was not acceptable because it did not contain the entire section containing the desired changes as required by 37 CFR 1.76(c)(2).

13. On November 3, 2021, a Notice of Abandonment was mailed.

14. On November 3, 2021, a corrected ADS was filed, along with a petition to withdraw the holding of abandonment.

15. On March 2, 2022, a decision was mailed by the Office of Data Management (ODM) dismissing the petition to withdraw the holding of abandonment.

16. On May 2, 2022, the subject renewed petition was filed, accompanied by a corrected ADS.

Petitioner asserts, in pertinent part, that applicant filed a transmittal letter indicating the changes and that there “should have been no question at this juncture about the what the inventor’s true name was, and moreover, that the declaration signed by the inventor was adequate and effective.” Petitioner further states that applicant was directed to use the Patent Center to correct errors in the ADS, but was not informed that “there was issues with the Patent’s Center’s handling of correct ADSs.” Lastly, petitioner states that the corrected ADS of the Patent Center only displayed the information to be corrected, and did not display information that remained unchanged. Therefore, the failure to display the information was because of a “design flaw” in the Patent Center rather than an error by the Office. Lastly, petitioner asserts that no explicit reason was given why the ADSs were not accepted.

Petitioner’s argument has been considered, but is not persuasive.

37 CFR 1.76(c)(2) states an application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing changed or updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371.

(emphasis added)

MPEP § 601.05(a)(II) states, in pertinent part:

A corrected ADS submitted to correct information provided in the inventor’s oath or declaration, such as residence information for an inventor, must show the original incorrect information with strike-through or brackets, and the new information with underlining, as if the incorrect information was submitted in an ADS filed with the application even though an ADS was not previously filed. If there are multiple inventors, all of the inventors must be listed in the "Inventor Information" section of the corrected ADS, even if the residence information is only being changed for one of the inventors.

(emphasis added)

The corrected ADSs submitted September 22, 2021, October 14, 2021, October 26, 2021, November 3, 2021, and May 2, 2022 do not comply with 37 CFR 1.76(c)(2) and MPEP § 601.05(a)(II) in that all of the information for the section that is being changed is not included.  

Petitioner was informed in the Response(s) to Request for Corrected Filing Receipt mailed September 27, 2021, October 19, 2021, and October 29, 2021 that the ADSs did not contain the entire section containing the desired changes as required by 37 CFR 1.76(c)(2). Put another way, the inventor’s “true name” is not at issue: It is undisputed that the first inventor’s name as listed on the ADS filed December 20, 2019 was not consistent with the name on the inventor’s oath or declaration. Applicant was required, but failed, to timely submit a request under 37 CFR 1.48 accompanied by a properly-marked corrected ADS in compliance with 37 CFR 1.76(c) indicating the correction to the first inventor’s name. As such, petitioner was advised the reason that the corrected ADSs were not acceptable, however, a compliant corrected ADS was not timely filed. While it is regrettable if petitioner was experiencing difficulty with the Patent Center, applicant was still required to comply with the applicable regulation and policy. If applicant was unable to submit a compliant ADS through the Patent Center, applicant was not precluded from filing a proper corrected ADS another way.

Furthermore, assuming, arguendo, the ADSs filed November 2, 2021 and May 2, 2022, complied with 37 CFR 1.76(c), the application would still be abandoned because a corrected ADS was not filed not later than the date on which the issue fee was paid.

Moreover, while the Office attempts to inform applicants of defective responses, it is under no obligation to do so. See In re Sivertz, 227 USPQ 255, 256 (Comm’r Pat. 1985); see also In re Colombo, Inc., 33 USPQ2d 1530, 1532 (Comm’r Pat. 1994)(while the Office attempts to notify applicants of deficiencies in their responses in a manner permitting a timely correction, the Office has no obligation to notify parties of deficiencies in their responses in a manner permitting a timely correction).  As such, whether the Office provided the Notice(s) mailed September 27, 2021, October 19, 2021, and October 29, 2021, to applicant, or not, applicant was still required to file a timely and complete reply to the Notice Requiring Inventor’s Oath or Declaration mailed September 9, 2021.

37 CFR 1.135(a) states that if an applicant of a patent application fails to reply within the time period provided under § 1.134 and § 1.136, the application will become abandoned unless an Office action indicates otherwise. 37 CFR 1.135(b) states that prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require

As the showing of record is that a complete reply to the Notice mailed September 9, 2021 was not timely filed, the application was properly held abandoned.  The petition is therefore dismissed.

If applicant has evidence that a proper reply to the Notice mailed July 28, 2021 was timely filed, a reply including evidence of the timely filing of a complete and proper reply should be submitted within two (2) months of the mailing date of this decision.  This time period is not extendable.  See 37 CFR 1.181(f).


ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;

(2) The petition fee as set forth in § 1.17(m);

(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

A copy of the petition form is attached for petitioner’s convenience.

Further correspondence with respect to this matter should be addressed as follows:

By mail:			Mail Stop Petition
				Commissioner for Patents
				P.O. Box 1450
				Alexandria, VA 22313-1450

By FAX:			(571) 273-8300
Attn: Office of Petitions

By hand:			Customer Service Window
				Mail Stop Petition
				Randolph Building
				401 Dulany Street
				Alexandria, VA 22314
By internet:			EFS-Web2 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


Encl:	PTO/SB/64 (10-21) Petition for Revival of an Application Abandoned Unintentionally Under 37 CFR 1.137(a)




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 CFR 1.181(f).
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)